Citation Nr: 0725865	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for late luteal phase 
dysphoric disorder/depression.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1993 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case is now being handled by the 
Roanoke, Virginia RO.  


FINDING OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The persuasive evidence of record demonstrates that the 
late luteal phase dysphoric disorder/depression clearly and 
unmistakably existed prior to service and was not aggravated 
or permanently increased during active service.


CONCLUSION OF LAW

Late luteal phase dysphoric disorder/depression was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2002 and February 2007.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  
The Board notes that the claim was filed in December 2001, 
and the initial VCAA notice letter was sent to the veteran 
prior to the June 2002 rating decision.  

As to the duty to assist, attempts were made to obtain 
relevant private and government records identified by the 
veteran.  Records were secured and associated with the claims 
folder.  The National Personnel Records Center was contacted 
and in April 2007 additional treatment records were obtained 
showing treatment at Tripler Army Medical Center.  Those 
records are associated with the claims folder.  

The veteran was also afforded the opportunity for a VA 
examination but failed to report for the scheduled 
examination in January 2007 after being advised or the date, 
place and time of the examination.  In this regard, the Board 
notes that the VA's duty to assist has been fulfilled.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The provisions of 38 
C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Factual Background

During her enlistment report of medical history in September 
1992, the veteran reported a history of depression and mental 
health treatment.  She noted that in high school, she 
participated in a group for children of divorced parents.  
The examiner noted minor depression.  On examination at that 
time, the examiner found her psychiatrically normal and 
qualified for enlistment in the Navy.  However, service 
medical records thereafter are replete with reference to 
dysphoric symptoms.  A February 1996 psychiatric report 
details her symptoms in service.  The report reflects that 
for some time she received routine treatment for continued 
dysphoric, labile mood, along with irritability and increased 
tearfulness during 1-2 weeks prior to her menstruation.  She 
was diagnosed with late luteal phase disorder, also noted to 
be premenstrual dysphoric disorder, in June 1995.  She was 
prescribed Zoloft in an effort to control her mood, but had 
been off the medication for four months prior to February 
1996 in an effort to become pregnant.  Her mood reportedly 
became worse again shortly after stopping the medication.  
The veteran's job performance reportedly suffered, as did her 
relationships and coping skills.  She reported that she felt 
out of control.  Arguments with her husband and crying spells 
were noted to be more frequent.  The diagnosis was 
premenstrual dysphoric disorder.  It was felt she should be 
administratively separated but that she was psychiatrically 
fit for full duty.  She did, however, pose a threat to self 
and others while she refused to take medication.  In her 
March 1996 report of medical history, mental health treatment 
for late luteal phase dysphoric disorder was noted.  The 
examiner noted the veteran was being discharged due to this 
diagnosis and the veteran's refusal to treat her condition 
with medication.  The actual March 1996 report of medical 
examination reflects that the psychiatric system was normal, 
and the veteran was qualified for separation.  

Following service, the veteran continued to treat at service 
medical facilities as she was a dependent spouse.  Treatment 
records reflect that she had two children shortly after 
service.  Private records also reflect she later had a third 
child.  The records of treatment as a dependent spouse also 
reflect ongoing treatment for depression.  In July 1998, she 
reported symptoms of stress and depression, as she was a few 
months post partum and her husband was deployed.  Her past 
history of late luteal phase dysphoric disorder was noted.  
In January 1999, the veteran's spouse was recommended as 
being placed on Exceptional Family program making it 
mandatory that the spouse be present during stressful times 
for the veteran.  She was having increased depression and her 
child required a neurosurgical procedure and lengthy 
treatment.  She was on Prozac and Xanax.  

Private treatment records from Guadalupe Valley Hospital show 
the veteran had another child in October 2000.  Records from 
New Braunfels Rural Health Center show that, in March 2001, 
she reported a personal medical history of depression, noting 
she was on Prozac before her pregnancy.  She was not on it at 
the present time as she was still nursing.  She returned in 
July 2001 and requested Prozac, but this was postponed until 
she stopped nursing.  

Treatment records from Kenneth Mayer, M.D., date from 
September 2002 to May 2003 and reflect that the veteran had a 
check up in September 2002 with no indication of mental 
health complaints.  She was seen for premenstrual dysphoric 
syndrome and depression in May 2003.  She was on Wellbutrin 
and she told the doctor she was not able to get her 
medication from the Navy any longer.  He prescribed this 
medication for the veteran.  

Treatment records from the Charleston VA Medical Center dated 
from August 2001 to August 2002 reflect additional treatment 
for depression.  The veteran gave a history of being abused 
in the Navy at a time when women were not welcome.  She felt 
that her current emotional problems were related to her 
experience in service.  She was placed on Prozac.  

In a statement dated in November 2003, the veteran detailed 
her experiences aboard ship in the Navy.  She stated that all 
of the women on the ship had lots of problems dealing with 
the male sailors and officers.  She also detailed a difficult 
family situation growing up, with her parents engaged in 
destructive, irresponsible and abusive behavior towards her.  

The veteran was scheduled for a VA psychiatric examination in 
January 2007, for the purpose of determining whether she had 
a current psychiatric problem that was incurred in or 
aggravated by service.  The veteran was informed of the 
place, date and time of this evaluation, but failed to 
report.  A more recent communication to the veteran's most 
recent address of record has been returned as undeliverable.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the appellant contends that psychiatric illness 
present prior to service was aggravated in service.

As a preliminary matter, the Board finds that as depression 
was noted during her enlistment examination, prior to 
service, she is not entitled to the presumption of soundness 
under 38 U.S.C.A. § 1111 as to this condition.  The record 
clearly reflects that she had a diagnosis of depression at 
the time of her entrance into service.

The Board also finds that the persuasive evidence of record 
demonstrates her depression, or late luteal phase dysphoric 
disorder, clearly and unmistakably existed prior to service 
and was not aggravated or permanently increased during 
service.  The service medical records reflect this fact.  She 
was noted as psychiatrically normal and qualified for 
discharge in March 1996.  No service records show that the 
preexisting condition was aggravated.  Rather, the veteran's 
refusal to medicate was cited as a reason for her increased 
symptoms.  It was noted that the symptoms had abated when the 
veteran did take medication.  There is simply no medical 
opinion evidence that the condition that existed prior to 
service was aggravated by military service.  No medical 
examiner has observed such aggravation took place.  Moreover, 
the veteran failed to report for an examination to determine 
the likelihood of any aggravation.  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board further finds that the veteran's opinion as to 
aggravation or incurrence are of no significant of probative 
weight, as this is a medical determination.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, she is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  


ORDER

Service connection for late luteal phase dysphoric 
disorder/depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


